Citation Nr: 0703320	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
bilateral eye injury.

2.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 70 percent disabling.

3.  Entitlement to an increased rating for chronic 
lumbosacral strain with degenerative disc disease, currently 
evaluated as 60 percent disabling.

4.  Entitlement to an increased rating for the residuals of 
shell fragment wounds to muscle group XVII with right ilium 
fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to December 
1946, including honorable combat service in the European 
Theater of World War II.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Board first considered this appeal in 
February 2005 and remanded the claim of entitlement to 
service connection for eye disabilities for further 
development of the medical record.  All requested development 
was performed and the claim is now properly returned to the 
Board for further appellate consideration.

In its February 2005 consideration, the Board denied the 
veteran's claims of entitlement to higher ratings and 
entitlement to service connection for bilateral hearing loss.  
The veteran appealed the increased rating issues to the 
United States Court of Appeals for Veterans Claims (Court) 
and, in July 2006, the Court granted a joint motion for 
remand.  As a consequence, the Board's decision with respect 
to the issues of entitlement to higher ratings was vacated 
and the issues remanded for further development of the 
medical record and consideration.  The Board's decision with 
respect to entitlement to service connection for bilateral 
hearing loss was not vacated and, as such, that issue is not 
remanded for further appellate consideration.

This appeal has been advanced on the Board's docket by reason 
of the veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006). 
The issues of entitlement to higher ratings are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current eye disability that 
began during service or was caused by active service.


CONCLUSION OF LAW

Bilateral eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2005, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as his 
claim is for entitlement to service connection and he was 
given specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, proper notice was not provided prior to the 
appealed AOJ decision.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology of his eye disabilities, and by 
affording him the opportunity to give testimony before an RO 
Hearing Officer and/or the Board even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
veteran advised VA in August 2006 that he did not have any 
additional evidence to substantiate his claim of entitlement 
to service connection for eye disabilities.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

The veteran contends that he experienced a blast injury to 
the face during his combat service and, as a result, he 
developed a slight decrease in vision.  He asserts that he 
cannot read for very long, is sensitive to sunlight, and has 
watering of the eyes on occasion.  The veteran does not 
report having required treatment for an eye injury during 
service or for decades subsequent to his discharge from 
service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

It is important to note at this juncture that in the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign or expedition, 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 U.S.C.A. § 1154(b).

The Board finds that the veteran's recollection of sustaining 
an injury to his face during a blast is certainly consistent 
with his history of sustaining shrapnel wounds to the leg 
during service.  His service medical records do not include 
any evidence of an eye injury during service, but, for the 
sake of argument only, the Board accepts that the veteran 
experienced a blast to the face while in combat.  This does 
not, however, result in a finding that current disability is 
a result of such a blast.

The medical records show that the veteran has developed 
cataracts in recent years.  He is not treated for any type of 
injury to his eyes and there are no medical treatment records 
dated within the first few decades after the veteran's 
discharge from service in 1946 to suggest that he experienced 
an eye disorder at that time.  The veteran has a history of 
requiring glasses, but not as a result of injury.

The veteran underwent VA examination in June 2005 and the 
examiner reviewed the veteran's service records, post-service 
treatment records and examined the veteran.  A diagnosis of 
bilateral nuclear sclerotic cataracts secondary to age was 
rendered and the examiner opined that the veteran's decrease 
in vision was a result of the cataracts.  The examiner 
further noted that there was no evidence of an eye disease or 
of a disability due to injury.  Thus, it was determined that 
the veteran's current eye disabilities were due to the aging 
process.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a current eye disability that began 
during service or as a consequence of experiences during 
service.  Although it is certainly credible that the veteran 
experienced a blast to the face during combat, the medical 
evidence simply does not support the contention that 
decreased vision that began many years after service is a 
result of an in-service injury.  Accordingly, service 
connection for the residuals of a bilateral eye injury must 
be denied.


ORDER

Service connection for the residuals of a bilateral eye 
injury is denied.


REMAND

The Court vacated the Board's decision with respect to the 
issues of entitlement to increased ratings as the medical 
record was found to be inadequate upon which to properly 
evaluate the disabilities.  Specifically, VA examinations 
were noted to have been performed without the review of 
pertinent treatment records.  Therefore, in order to comply 
with the Court's order, the claims must be remanded so that 
additional VA examinations may be performed in conjunction 
with review of the medical records.

Upon remand, updated VCAA notice should be sent to the 
veteran as the Court has elaborated on VA's duties to notify 
and to assist claimants since the time of the Board's 2005 
decision.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with updated VCAA 
notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Perform all necessary development.

2.  Schedule the veteran for a 
psychiatric examination to determine the 
severity of his anxiety disorder.  The 
claims folder must be made available and 
the examiner must comment on his/her 
review of the pertinent medical evidence.  
The examiner should perform all necessary 
clinical testing and state with 
specificity the level of functional 
impairment caused by the service-
connected anxiety disorder.  All opinions 
expressed must be supported by complete 
rationale.

3.  Schedule the veteran for an 
orthopedic and neurologic examination to 
determine the severity of his low back 
disability, right hip disability and the 
damage to muscle group XVII.  The claims 
folder must be made available and the 
examiner must comment on his/her review 
of the pertinent medical evidence.  The 
examiner should perform all necessary 
clinical testing and state with 
specificity the level of functional 
impairment caused by the service-
connected disorders.  All opinions 
expressed must be supported by complete 
rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


